      Case 1:21-cv-00198-KWR-JFR Document 35 Filed 09/15/21 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


GILBERT GUZMAN,

               Plaintiff,
       v.
                                                                  No. 1:21-cv-00198-KWR-JFR
NEW MEXICO STATE DEPARTMENT
OF CULTURAL AFFAIRS,

               Defendant.

                    STIPULATED ORDER TO EXTEND DEADLINE TO
                           SUBMIT CLOSING DOCUMENTS

       THIS MATTER comes before the Court upon Plaintiff, Gilbert Guzman’s Stipulated Motion

to Extend Deadline to Submit Closing Documents (Doc. 34) For the reasons stated below, Defendant’s

Motion to Extend Deadline to Submit Closing Documents is WELL-TAKEN and is GRANTED.

       IT IS THEREFORE ORDERED that pursuant to the parties settling this matter at the

Rule 16 Settlement Conference conducted by the Honorable John F. Robbenhaar on Tuesday,

August 17, 2021, closing documents shall be due on or before September 24, 2021.

       IT IS SO ORDERED.



                                                     ____________________________________
                                                     KEA W. RIGGS
                                                     UNITED STATES DISTRICT JUDGE
